Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment filed on 08/15/2022.
In the instant Amendment, claim 14 has been amended; claim 16 has been cancelled. Claim 14 is independent claims.  Claims 14-15 and 17 have been examined and are pending.  This Action is made FINAL.
Priority
This application claims priority under 35 U.S.C. 119(a) to Patent Application No. GB 1704320.9, filed in United Kingdom of Great Britain on March 17, 2017, all of which are hereby expressly incorporated by reference into the present application. 
Response to Arguments
The objection to the claim 14 is withdrawn as the claim has been amended. 
Applicants’ arguments in the instant Amendment, filed on 08/15/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
 Applicant’s arguments: Applicant argued that Lacey does not relate to methods for controlling the provision of information from a data store. Lacey does not teach or suggest a data store.
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Lacey does disclose controlling the provision of information from a data store. As seen in Fig.1A (102), (108) (104) (client server environment; i.e. network and par. 0021 and 0028; FIG. 1A, of Lacey . Lacey  teaches that which is a block diagram of a client-server environment 100, according to some implementations, in which context-specific sharing permissions are facilitated by a central hub server. The client-server environment 100 includes client devices 102-1 . . . 102-n, a hub server 104, and requesting devices 108-1 . . . 108-n, all connected through a network 110. In some implementations, the hub server 104 includes and/or communicates with a permissions database 106. As described herein, the permissions database 106 stores permission information associated with users.
Applicant’s arguments: Applicant argued that Lacey does not teach data transfers using a data processing machine, as claimed. Furthermore, Lacey does not teach a data machine attempts to validate the data request against a set of pre-determined rules.
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Lacey does disclose validate the data request against a set of pre-determined rules. As seen in par. 0112, 0115 and Fig. 5A-C of Lacey . Lacey  teaches that determining whether the active context profile matches the first context profile. In accordance with a determination that the active context profile matches the first context profile. In accordance with a determination that the active context profile matches the first context profile, permitting the third party to contact the user.
Applicant’s arguments: Applicant argued that Yang does not teach or suggest validation against a set of pre-determined rules. Further, Yang also does not teach a data store or a data request.
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the combination of Lacey and Yang does disclose all the limitations of claim 14. As seen in par. 0021, 0028, 0112, 0115 and Fig. 5A-C of Lacey . Lacey  teaches that the hub server 104 includes and/or communicates with a permissions database 106. As described herein, the permissions database 106 stores permission information associated with users. Determining whether the active context profile matches the first context profile. In accordance with a determination that the active context profile matches the first context profile. In accordance with a determination that the active context profile matches the first context profile, permitting the third party to contact the user. As seen in col. 6; lines 35-36 and col. 9; lines 44-47 of Yang. Yang teaches the storage module  store signals or data input/output in the mobile terminal and the voice matching module 230 may be set to compare the second voice data of the dialogue partner 50 transmitted from the mobile terminal with the voice identification data stored in the server storage module. Therefore, it would be obvious that the combination of Lacey and Yang does disclose data store and machine attempts to validate the data request against a set of pre-determined rules. 
Claims 15 and 17 depend from claim 14. Thus Applicants’ arguments with respect to claim 15 and 17, have been fully considered but they are not persuasive for at least the reasons explained above with respect to claim 14. 
Thus, the all the limitations are still obvious over the prior art of record. Please see the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lacey (US 2016/0104008) and in view of Yang (US 10,600,421).
Regarding claim 14, Lacey discloses a method for controlling the provision of information from a data store to a data recipient within constraints controlled by a user, wherein there is a user device, a data store containing data generated by or relating to the user, a data recipient and a data processing machine, the data store and the data recipient both being connectable to each other and to the data processing machine via a communications network (Lacey Fig.1A (102), (108) (104) (client server environment; i.e. network and par. 0021; FIG. 1A, which is a block diagram of a client-server environment 100, according to some implementations, in which context-specific sharing permissions are facilitated by a central hub server. The client-server environment 100 includes client devices 102-1 . . . 102-n, a hub server 104, and requesting devices 108-1 . . . 108-n, all connected through a network 110. ), comprising the steps of: 
- providing, on the user device, a first application under the control of the data recipient (Lacey par. 0022 and 0124; the client device 102-1 includes a client application 112 that facilitates the transmission of PII to other devices, such as the hub server 104 and/or requesting devices 108-n and third parties may contact the user via browser/application. See also par. 0025) and a second application not under the control of the data recipient (Lacey Fig. 2 (230); Fig. 3(328), par. 0066 and 0079; one or more client application module(s) 230 for enabling the client device 102-1 to perform the methods and/or techniques and one or more application module(s) 328 for enabling the requesting device 108-1 to perform the methods and/or techniques described herein, the application module(s));
 - forming a connection between the data store, the data recipient and the data processing machine (Lacey par. par. 0021; FIG. 1A, which is a block diagram of a client-server environment 100, according to some implementations, in which context-specific sharing permissions are facilitated by a central hub server. The client-server environment 100 includes client devices 102-1 . . . 102-n, a hub server 104, and requesting devices 108-1 . . . 108-n, all connected through a network 110); and wherein 
- under the control of the data recipient, sends a data request to the second application (Lacey par. 0034 and 0035; the requesting device 108-1 sends a PII access/use request (“request”) to the hub server 104 and in response to receiving a request from a requesting device 108-1, the hub server 104 processes the request and sends a corresponding request (or forwards the request from the requesting device 108-1) to a device associated with the individual identified in the request),
 - the second application forwards the data request to the data processing machine (Lacey par. 0035; he hub server 104 processes the request and sends a corresponding request (or forwards the request from the requesting device 108-1) to a device associated with the individual identified in the request. See also Fig. 5A-C),
 - the data processing machine attempts to validate the data request against a set of pre-determined rules (Lacey par.0112; determining whether the active context profile matches the first context profile. In accordance with a determination that the active context profile matches the first context profile . See also Fig. 5A-C); and, if validation is successful, the data processing machine provides the data recipient with access to a defined subset of the information held in the data store (Lacey par.0115; in accordance with a determination that the active context profile matches the first context profile, permitting the third party to contact the user. The third party may be permitted to contact the user via any appropriate communication technique, including a banner advertisement, direct message (email, text, etc.), voice call/alert, and the like); and
 - the connection is closed (Lacey par. 0112; determination that the active context profile does not match the first context profile, the method includes not sharing the personal information of the user. See also par. 0115).  
at least one data processor; and memory including program code which, when executed by the at least one data processor (Lacey par. 0029-0032. Lacey teaches a system comprising a memory and a processor), result in operations comprising:
Lacey discloses, under the control of the data recipient, sends a data request to the second application and the second application forwards the data request to the data processing machine (Lacey par. 0034 and 0035). However, Lacey does not explicitly disclose the first application sends a data request to the second application.
However, in an analogous art, Yang discloses wherein the first application sends a data request to the second application (Yang claim 8; a voice data comprising a second voice data corresponding to a second user through a second application different from the first application, obtaining a second position data and a second time data at a time point at which the second voice of the second user has been received through the second application, controlling the communication circuitry to transmit, using the second application, the second voice data, the second position data and the second time data to the service server for requesting second user information corresponding to the second user, controlling the communication circuitry to receive the second user information from the service server, when the second user information is pre-registered in the service server by another electronic device corresponding to the second user. See also abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yang with the method and system of Lacey, wherein the first application sends a data request to the second application to provide users with a means for receiving information on more quickly and easily (Yang col. 2; lines 41-45).
Regarding claim 15, Lacey and Yang disclose the method according to claim 14,
Lacey further discloses wherein data store the data recipient and the data processing machine are physically separated (Lacey par. 0028 and 0137; In some implementations, the hub server 104 includes and/or communicates with a permissions database 106. As described herein, the permissions database 106 stores permission information associated with users. In general, structures and functionality presented as separate components in the example configurations may be implemented as a combined structure or component. Similarly, structures and functionality presented as a single component may be implemented as separate components. See also par. 0025-0026). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lacey (US 2016/0104008), in view of Yang (US 10,600,421) and further in view of Raam (US 2015/0293858).
Regarding claim 17, Lacey and Yang disclose the method according to claim 14,
Lacey further discloses comprising the following steps: 
- the data store interpreting the request for information and providing a list of available files according to the request for information (Lacey par. 0034; the requesting device 108-1 sends a PII access/use request (“request”) to the hub server 104. In some implementations, the request specifies one or more of: the particular PII being requested (e.g., the user's internet browsing history, the user's heart rate, etc.), what the information used for, when the information may be used, whether (and with whom) the information may be shared, and the like); 
- the data recipient requesting one or more available files according to the list of available files and the request for information (Lacey par. 0034; the request is accompanied with an identifier of a particular individual. For example, the entity associated with the hub server 104 (i.e., the company or entity that controls, operates, or is otherwise responsible for the hub server 104 or the services provided thereby) provides individual clients with a unique identifier. Individuals may share this identifier with third parties, who may then request information, from the hub server 104, about the associated individual);
Lacey and Yang failed to disclose but Raam discloses- the data recipient requesting a session key from the data processing machine (Raam par. 0308; he host makes Open Channel Request 402 that causes the controller to advance to Open Channel Accept 412. Open Channel Accept 412 is seen by the host and advances to Host-Side Authenticate 403. The controller advances to Controller-Side Authenticate 413. In some scenarios, once both sides have authenticated the identity of the opposite side, each side sends a public encryption key to the other side); 
- the data processing machine issuing a session key to the data recipient (Raam par. 0097; The method of EC13, further comprising securely exchanging transport session encryption keys with the computing host and using at least a portion of the transport session encryption keys in the decrypting); 
- using the session key to request information from the data store (Raam par. 0310; A secure traffic exchange takes place (Controller-Side Secure Traffic Exchange 415 and Host-Side Secure Traffic Exchange 405) during which an encrypted data write operation, e.g., as described for FIG. 3A, an encrypted data read operation, e.g., as described for FIG. 3B, or both occur. For example, key K.sub.C, as determined by the exchange of symmetric encryption/decryption keys, corresponds to key K.sub.C of Session Decryption Layer 314 of FIG. 3A and Session Encryption Layer 344 of FIG. 3B. Data sent from the host to the controller is designated by reference numeral 508 (Host-side Secure Traffic to Controller-Side 508), while data sent from the controller to the host is designated by reference numeral 510 (Controller-side Secure Traffic to Host-Side 510).);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Raam with the method and system of Lacey and Yang, wherein the first application sends a data request to the second application to provide users with a means for transferring protected data (Raam Abstract).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Primary Examiner, Art Unit 2495